As we understand appellant's contention, he claimed the right to carry his pistol from his barber shop to his home for a lawful purpose, and a charge to that effect was given. We can not tell from the record the exact relative locations of the park to which appellant admitted he went after he got said pistol at his barber shop. He said he could have gone straight to his home from said barber shop with said pistol, but instead he went first to a park to get his cows, carrying said pistol. The cows had gone off down the creek, and he went after them and drove them home. We are unable to hold that the jury were not warranted in concluding that he was guilty because of a deviation from the direct route home. In Anderson v. State,259 S.W. 571, cited in appellant's motion, a charge presenting the affirmative defensive issue of his right to carry the pistol under certain circumstances, was refused. *Page 461 
In the case before us it was given. In Bowler v. State,147 S.W. 869, also cited, the facts clearly showed that accused was going the nearest route home. The special charges asked were not the law.
The motion for rehearing is overruled.
Overruled.